DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/2019 and 01/27/2020 have been considered.
Drawings
The drawings submitted on 7/19/2019 are acceptable.
Claim Objections
Claims 1  objected to because of the following informalities:  In claim 1, t. In claim 5, the phrase “used a first host” should be corrected to “used as a first host”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/115753 A1 to Miyata et al. (See attached computer-generated English-.
Regarding claim 1, Miyata et al. discloses an organic compound having a minimal ΔEST, and an OLED comprising the same and having the configuration of anode/HIL/HTL/EBL/EML/HBL/ETL/EIL/cathode (p. 9/27), wherein the EML comprises the organic compound which can function (top of p. 11/27) as an emitter, a host (in an EML having the organic compound and an emitter, see figure 4) or a co-host (in an EML having a host, the organic compound, and an emitter, see figure 3), and wherein the organic compound is typified by such species as (see p. 30)

    PNG
    media_image1.png
    145
    187
    media_image1.png
    Greyscale
.
This compound is exemplary of the compound in claim 1: X2-X7 = C, R1 = H, R2-R3 = H, and X1 = O. Claims 1, 3 and 16 are therefore anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/115753 A1 to Miyata et al. in view of US 2018/0090705 A1 to Kim et al.
Miyata et al. discloses the organic light emitting display device as discussed above, but fails to elaborate on said device. However, Kim et al. teaches that an organic light emitting display device typically comprises a substrate, a thin film transistor disposed on the substrate, and an organic light emitting diode having one of its electrodes in electrical contact with the source or drain of the transistor (see figure 1 and its descriptions in the text). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the display taught by Miyata et al. by incorporating a thin film transistor in the manner taught by Kim et al. to control the operation of the OLED.
Allowable Subject Matter
Claims 2, 4-15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The features set forth in these claims are not disclosed or rendered obvious by the prior art of record. Miyata et al., which represents the closest prior art of record, fails to teach or suggest the compounds of claim 2. The diode of claim 5 is not obvious because the compound disclosed by Miyata et al. is essentially a TADF compound, but .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/VU A NGUYEN/Primary Examiner, Art Unit 1762